Citation Nr: 0704137	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a low back strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee disability before August 16, 
2006, and an initial rating in excess of 30 percent 
thereafter.

3.  Entitlement to an initial compensable rating for 
folliculitis on the scalp and neck before June 18, 2006, and 
an initial rating in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

C. Crawford, Senior Counsel




INTRODUCTION

The veteran had active service from June 1993 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, granted service connection for 
residuals of a low back strain, rated as 20 percent 
disabling; chondromalacia of the left knee, rated as 10 
percent disabling; and folliculitis on the scalp and neck, 
rated as noncompensably disabling.  The assigned effective 
date was July 13, 2002. 

On substantive appeal in October 2003, the veteran 
"requested a 30 percent based on lateral instability in the 
knee" and "10 percent based on skin problems and inflamed 
nodules."  In October 2006, the RO increased the assigned 
rating for chondromalacia of the left knee to 30 percent, 
effective August 16, 2006, and folliculitis on the scalp and 
neck to 10 percent, effective June 18, 2006.  

Although the RO indicated the above grants resolved the 
issues on appeal with respect to the left knee and skin 
disabilities, the Board finds that the issues on appeal are 
as listed on the title page.  Because the veteran appealed 
the RO's determination at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found -a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, 
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Without the veteran's written withdrawal 
of the substantive appeal, a subsequent RO decision awarding 
a higher rating, but less than the maximum available benefit 
for the rating period on appeal, does not abrogate his 
appeal.  The Board notes that adequate notice of pertinent 
law and regulations were provided in the SOC.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).



FINDINGS OF FACT

1.  Since service connection has been in effect, the 
veteran's residuals of a low back strain are not productive 
of severe lumbosacral strain or intervertebral disc syndrome, 
nor are they productive of favorable anklyosis of the entire 
thoracolumbar spine, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months. 

2.  Before August 16, 2006, the veteran's residuals of a left 
knee disability was productive of no more than slight 
limitation of motion with pain, fatigue, and weakness.  No 
evidence of instability was present.

3.  Since August 16, 2006, the veteran's residuals of a left 
knee disability is productive of no more than moderate 
limitation of motion with pain, fatigue, weakness, and joint 
fatigue.  

4.  Before June 18, 2006, veteran's folliculitis on the scalp 
and neck was not productive of deep inflamed nodules and pus-
filled cysts.

5.  Since June 18, 2006, the veteran's folliculitis on the 
scalp and neck has been productive of skin lesions covering 2 
percent of the body with ulceration, exfoliation, crusting, 
hyperpigmentation of more than 6 square inches and abnormal 
texture of more than 6 square inches, without systemic 
disease, nervous manifestations, limitation of motion, tissue 
loss, induration or inflexibility. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for residuals of a low back strain are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243 (2006).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for residuals of a left knee disability 
before August 16, 2006, and an initial rating in excess of 30 
percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5003, 5024, 5257, 5260 and 5261 (2006).

3.  The criteria for the assignment of an initial compensable 
rating for folliculitis on the scalp and neck before June 18, 
2006, and an initial rating in excess of 10 percent 
thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800, 
7806 (2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805, 7828 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice by analogy 
is also applicable to increased rating claims.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (2006); see 
also Pelegrini, 18 Vet. App. at 121.

In this case, in July 2005, the RO provided notice to the 
veteran regarding what type of information and evidence is 
needed to substantiate the claims for higher ratings, as well 
as what information and evidence he must submit, what 
information and evidence VA will obtain, and the need for him 
to advise VA of, or to submit any, additional evidence in his 
possession that pertains to the claims.  By way of these 
documents, the veteran was also informed of the cumulative 
evidence already provided to VA or obtained by VA.  

VA has made reasonable efforts to assist the veteran by 
obtaining all relevant records adequately identified by him.  
Specifically, the veteran's service medical records, VA 
outpatient treatment reports and VA examination reports are 
of record.  

The provisions of the VCAA have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  The veteran has had 
ample opportunity to participate in the adjudicatory process.  
See Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; Mayfield, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




Increased Rating Claims

A.  Law and Regulations-Generally

The veteran disagreed with the initially assigned evaluations 
for his low back strain, left knee and skin disorder, and 
perfected an appeal therefrom.  As such, separate ratings can 
be assigned for separate periods of time based on facts found 
-a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

B.  Low Back Strain

In October 2002, the RO granted service connection for 
residuals of a low back strain, rated as 20 percent 
disabling, under diagnostic code 5295.  That rating remains 
in effect.  

The veteran asserts that an increased rating to 40 percent is 
warranted for his lower back disability because he 
experiences difficulty on bending, picking up and carrying 
items, running distances, and sleeping.  He also states that 
he takes flexerol and 800 mg of Motrin to alleviate his back 
problems.  

Law and Regulations

The rating provisions for diseases of and injuries of the 
spine were revised effective September 23, 2002 and September 
26, 2003.  When a provision of the Rating Schedule is amended 
while a claim for an increased rating under that provision is 
pending, VA must first determine whether the amended 
regulation is more favorable to the claimant; however, the 
post amendment criteria may not be applied prior to the 
effective date of the change. VAOPGCPREC 3-00.  In this case, 
the veteran's claim will be adjudicated under the old and new 
regulations, although the new version of Diagnostic Code 5293 
is applicable only from September 23, 2002, and the new 
schedule for evaluating diseases and injuries of the spine is 
applicable only from September 26, 2003.  

Before September 26, 2003, Diagnostic Code 5292 provided that 
limitation of motion of the lumbar spine was rated at 10 
percent when slight, 20 percent when moderate, and 40 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

A lumbosacral strain disability was rated at 10 percent when 
there was characteristic pain on motion; 20 percent when 
there was muscle spasm on extreme forward flexion, and 
unilateral loss of lateral spine motion in the standing 
position; and 40 percent when severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002). 

Intervertebral disc syndrome was rated at 10 percent when 
mild, 20 percent when moderate, with recurring attacks, and 
40 percent when severe, with recurring attacks and 
intermittent relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome was evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warranted a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warranted a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warranted a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.

Note (1) an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes. 

Note (3), if intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 

Effective September 26, 2003, the general rating formula for 
disease and injuries of the spine (for diagnostic codes 5235 
to 5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) is to be used with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected.  

The new regulatory provisions, in relevant part, provide the 
following: 

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating, and a 50 percent for the entire thoracolumbar 
spine.  Forward flexion of the thoracolumbar spine to 30 
degrees or less warrants a 40 percent rating. 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.

Note (1) instructs to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2), in part, instructs that normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 

Note (3) instructs that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4) instructs to round each range of motion measurement 
to the nearest five degrees.  Note (5), in part, instructs 
that unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6) instructs to separately evaluate disability of the 
thoracolumbar spine segments, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.

It is noted that the provisions in Diagnostic Code 5243 are 
the same as proscribed above under Diagnostic Code 5293, 
effective September 23, 2002.  The regulatory provisions were 
merely moved to Diagnostic Code 5243 Intervertebral disc 
syndrome, effective September 26, 2003.  38 C.F.R. § 4.17a, 
Diagnostic Code 5243. 

Analysis

After a careful review of the law and regulations in 
conjunction with the pertinent medical evidence, the Board 
finds that since service connection has been in effect, the 
criteria for the assignment of a rating in excess of 20 
percent for residuals of a low back strain are not met under 
either the old or the new regulations.  

Under the old regulations, since service connection has been 
in effect the veteran's disability picture does not more 
nearly approximate the criteria for the assignment of a 
rating in excess of 20 percent.  Even when considering the 
veteran's complaints of pain, weakness, fatigue, lack of 
endurance and stiffness, his limitation of motion overall is 
not, and has not been, severe.  On VA examination in May 
2002, flexion was to 70 degrees with extension to 20 degrees, 
right lateral movement to 30 degrees, left lateral movement 
to 28 degrees, right rotation to 22 degrees and left rotation 
to 22 degrees.  There was no pain, fatigue, weakness, lack of 
endurance or incoordination.  VA examination in April 2004 
showed flexion to 85 degrees, with discomfort from 55 to 85 
degrees, extension to 25 degrees with discomfort, and 
bilateral rotation and tilting to 30 degrees.  The impression 
was lumbar strain with bulging disc, resulting in mild to 
moderate functional impairment.  VA outpatient treatment 
reports dated from 2002 to 2006 do not show objectively 
confirmed increased impairment.  Moreover, on VA examination 
in August 2006 flexion of the thoracolumbar spine was to 90 
degrees with extension limited to 10 degrees, and bilateral 
lateral flexion and bilateral rotation to 30 degrees.  Pain 
occurred on extension and right and left lateral flexion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2002), 5243 
(2006).

An increased rating is not warranted under Diagnostic Codes 
5295 or 5293.  By history or currently, the veteran does not 
have severe residuals of a lumbosacral strain, with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
As noted, the veteran's limitation of motion is no more than 
of slight to moderate severity.

The veteran also does not have severe intervertebral disc 
syndrome with recurring attacks and intermittent relief or 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
On VA examinations in May 2002, April 2004, and August 2006, 
no evidence of radiating pain on movement or muscle spasm was 
noted, and straight leg raising was negative bilaterally.  
Neurological findings remained normal, and one examiner found 
no signs of intervertebral disc syndrome with chronic or 
permanent nerve root involvement.  As such, the assignment of 
a higher initial rating in this respect is not warranted.  

The criteria for the assignment of a rating in excess of 20 
percent are not met under the new criteria either.  

A rating higher than 20 percent is not warranted under 
Diagnostic Code 5293 (2002) or 5243 (2006).  There is no 
medical evidence of record showing that the veteran has had 
any periods of incapacitating episodes, to include any 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
or incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Additionally, 
forward flexion of the thoracolumbar spine is not limited to 
30 degrees or less, and there is no evidence of ankylosis.     

Finally, the objective evidence does not indicate, nor has 
the veteran alleged, that his low back strain disability is 
productive of any neurological symptoms associated with loss 
of bowel or bladder impairment. 

Given the aforementioned clinical data of record, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's claim of entitlement to an initial rating in 
excess of 20 percent for residuals of a low back strain, and 
the evidence is not in equipoise.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2006).

C.  Left Knee Disability

Before August 16, 2006, the veteran's left knee disability 
was rated as 10 percent disabling, under Diagnostic Code 
5024.  Since August 16, 2006, it has been rated as 30 percent 
disabling, under Diagnostic Code 5261.  

The veteran maintains that an increased rating is warranted 
because he cannot ambulate stairs or perform any type of 
lifting without a knee brace.  He also asserts that an 
increased rating was warranted based on lateral instability.

Law and Regulations

Diagnostic Code 5024, which applies to tenosynovitis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4,71a, Diagnostic Code 5003.  

Diagnostic Code 5256 provides a 30 percent rating when there 
is ankylosis of the knee with favorable angle in full 
extension or in slight flexion between 0 and 10 degrees.  For 
extremely unfavorable ankylosis, a 40 percent rating is 
warranted for flexion between 10 and 20 degrees, a 50 percent 
rating for flexion between 20 and 40 degrees, and a 60 
percent rating flexion at an angle of 45 degrees or more.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 provides a 20 percent rating when there 
is moderate recurrent subluxation or lateral instability of 
the knee.  A 30 percent rating requires severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Diagnostic Code 5260 provides for a 20 percent rating when 
flexion is limited to 30 degrees, and a 30 percent rating 
when flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides a 20 percent rating when 
extension of the leg is limited to at least 15 degrees; a 30 
percent rating when extension of the leg limited to 20 
degrees; a 40 percent rating when extension limited to 30 
degrees; and a 50 percent rating when extension limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5262 provides a 20 percent rating when there 
is malunion of the tibia and fibula with moderate knee or 
ankle disability; a 30 percent rating when there is malunion 
of the tibia and fibula with marked knee or ankle disability; 
and a 40 percent rating for nonunion of the tibia and fibula 
with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

When a knee disorder is rated under Diagnostic Code 5257 and 
a veteran also has limitation of motion which at least meets 
the criteria for a zero percent evaluation under Diagnostic 
Code 5260 or 5261, a separate evaluation may be assigned for 
arthritis with limitation of motion and for instability.  
VAOPGCPREC 23-97.  

Pursuant to VAOPGCREC 9-98, if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.

VAOPGCPREC 9-04 provides that when a claimant has both 
limitation of flexion and limitation of extension of the same 
leg, limitation of motion must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04.

Analysis

Rating period on appeal from July 13, 2002 to August 16, 2006

During this rating period, the veteran's left knee disability 
was rated as 10 percent disabling under Diagnostic Code 5024.  
Under this provision, a 10 percent rating was assigned to 
contemplate the veteran's limitation of motion with pain, and 
the veteran's knee disability was not productive of x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Thus, an increased rating to 20 percent 
clearly is not warranted.

The veteran's disability picture also fails to meet the 
requirements for an increased rating when applying other 
applicable knee provisions.  

Under Diagnostic Codes 5257 and 5258, there was no evidence 
of moderate recurrent subluxation or lateral instability or 
of a dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint to warrant the 
assignment of a 20 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 and 5258.  

On VA examination in May 2002, although the veteran 
complained of instability, physical examination revealed that 
the appearance of the left knee joint was within normal 
limits, without heat, redness, swelling, or effusion.  There 
was no tenderness to patellar compression, and Drawer and 
McMurray's tests were negative.  The knee was stable with 
crepitus.  

VA outpatient treatment reports dated in May 2003 show that 
the veteran received treatment for complaints of his left 
knee giving out while carrying a computer up a flight of 
stairs.  However, objective findings were essentially normal.  
While palpable tenderness of the posterior-lateral joint line 
and increased pain, particularly on Drawer's and Lachman's 
tests, were noted, no joint instability was present, and X-
ray studies were normal.  

On VA examination in April 2004, physical examination 
revealed no gross ligamentous instability, no soft tissue 
swelling, point tenderness or joint effusion. The diagnosis 
was left knee strain, rule out internal derangement by 
upcoming MRI and both resulting in mild functional 
impairment.  A VA clinical note dated in May 2006 also showed 
no gross ligamentous instability.  The MRI revealed 
chondromalacia with some ligament stress.

Additionally, the requirements for an increased rating under 
Diagnostic Code 5260 or 5261 are not met.  Even when 
considering the veteran's subjective complaints of pain, 
weakness, incoordination, and fatigue, his limitation of 
motion of the left knee is not of such severity so as to 
warrant a higher rating.  The veteran's flexion of the leg 
was not limited to 30 degrees nor was extension limited to 15 
degrees.  VA examination in May 2002 showed range of motion 
was from 0 to 122 degrees without pain, fatigue, weakness, 
incoordination or lack of endurance on range of motion 
testing.    

There is no evidence of malunion or nonunion of the tibia and 
fibula or anklyosis of the knee.  Thus, an increased rating 
under Diagnostic Codes 5256 and 5262 is not warranted.

The preponderance of the evidence weighs against the 
assignment of an initial rating in excess of 10 percent 
before August 16, 2006.


Rating period on appeal since August 16, 2006

Since August 16, 2006, the veteran's left knee disability has 
been rated as 30 percent disabling under Diagnostic Code 
5261.  Diagnostic code 5261 provides a 30 percent rating for 
extension of the leg limited to 20 degrees; a 40 percent 
rating for extension limited to 30 degrees; and a 50 percent 
rating for extension limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

On VA examination in August 2006, the veteran's extension was 
limited to 25 degrees.  Examination of the knee also revealed 
signs of joint effusion and that joint his function was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance after repetitive use.  Based on those symptoms, the 
veteran's left knee disability is appropriately rated as 30 
percent disabling.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.10 (Functional impairment which 
interferes with lifestyle and employment activities and 
supported by adequate pathology is recognized as resulting in 
disability).

The veteran's left knee disability is not productive of 
symptoms which more nearly approximate the criteria for the 
assignment of a rating in excess of 30 percent.  Even when 
considering the objective findings of pain, fatigue, 
weakness, and lack of endurance, extension of the left leg is 
not limited to 30 degrees or more.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Additionally, Diagnostic Codes 5258 and 5259 do not provide 
for a rating in excess of 20 percent, and under Diagnostic 
Codes 5257 and 5260, the maximum rating allowable is 30 
percent.  As previously noted, there is no evidence of 
malunion or nonunion of the tibia and fibula or anklyosis of 
the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 
5258, 5259, 5262.  Thus, an increased rating under those 
provisions is not warranted.

Finally, the assignment of a separate rating under VAOPGCPREC 
23-97, VAOPGCREC 9-98 or VAOPGCPREC 9-04 is not warranted in 
this case.  On VA examination in August 2006, flexion of the 
veteran's left leg was to 90 degrees, which does not warrant 
a separate compensable rating under diagnostic code 5260.  
VAOPGCPREC 9-04.  And, although the examiner was unable to 
perform the ligaments stability test because of the veteran's 
recent surgery, no incoordination was found on examination in 
2006.  X-rays of the knee were within normal limits, without 
fracture or bony disruption.  Thus, a separate compensable 
rating for instability is not warranted.  VAOPGCPREC 23-97 
and VAOPGCREC 9-98.

D.  Folliculitis on the Scalp and Neck

In October 2002, the RO granted service connection for 
folliculitis on the scalp and neck and rated the disability 
as noncompensably disabling, effective July 13, 2002, under 
Diagnostic Code 7828.  In October 2006, the RO increased the 
zero percent rating to 10 percent, effective June 18, 2006, 
under diagnostic codes 7800-7806.  

During the rating period on appeal, the rating provisions for 
skin disabilities were revised.  As such, the Board will 
consider the veteran's skin disability under the old and new 
schedular provisions.

Law and Regulations

Before August 30, 2002, the rating provision for eczema 
provided a 10 percent rating for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; a 
30 percent rating for exudation or itching constant, 
extensive lesions, or marked disfigurement; and a 50 percent 
rating for ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating was assigned for superficial scars that 
were poorly nourished, with repeated ulceration, or that were 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804.  Scars were also rated 
based on the limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7805.

Scars of the head, face, or neck were also rated on the basis 
of disfigurement.  A noncompensable evaluation was warranted 
if the disfigurement was slight, and a 10 percent evaluation 
was warranted if the disfigurement was moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warranted a 30 
percent evaluation.  Disfiguring scars warranted a 50 percent 
evaluation if there was complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

Diagnostic Code 7800 Note, provided that the 10 percent 
rating may be increased to 30 percent, the 30 percent to 50 
percent and the 50 percent to 80 percent if in addition to 
tissue loss and cicatrization, there is marked discoloration, 
color contrast, or the like.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted with several unretouched photographs for rating by 
Central Office.

Effective August 30, 2002, the revised criteria for 
Diagnostic Code 7806 for eczema provide for a 10 percent 
rating where at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12 month period.  A 
rating of 30 percent is warranted where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Diagnostic Code 7828, provides a 0 percent rating for 
superficial acne (comedones, papules, pustules and 
superficial cysts) of any extent; a 10 percent rating where 
there is deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck or 
deep acne other than on the face and neck; and a 30 percent 
rating where there is deep acne affecting 40 percent or more 
of the face and neck.  Or, rate as disfigurement of the head, 
face, or neck or under the diagnostic criteria for scars, 
depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7828.

Disfigurement of the head, face, or neck warrants a 10 
percent evaluation if there is one characteristic of 
disfigurement, and a 30 percent evaluation if there are 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features [nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips], or if there are two or three characteristics 
of disfigurement.  A 50 percent evaluation is warranted if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are four or five 
characteristics of disfigurement, and an 80 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features [nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips], or 
if there are six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1):  The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are:

(1) Scar five or more inches (13 or more centimeters 
(cm.)) in length; 
(2) Scar at least one-quarter inch (0.6 cm.) wide at its 
widest part; 
(3) Surface contour of the scar is elevated or depressed 
on palpation; 
(4) Scar is adherent to underlying tissue; 
(5) Skin is hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);
(6) Skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); 
(7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.);
(8) Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.). 

Note (3):  Take into consideration unretouched color 
photographs when evaluating under these criteria.

38 C.F.R. § 4.118, Diagnostic Code 7800.

A 10 percent evaluation is authorized for unstable 
superficial scars and, on examination, painful superficial 
scars.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar, and a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804, Notes.

Analysis

Rating period on appeal from July 13, 2002 to June 18, 2006

During this rating period on appeal, the preponderance of the 
evidence weighs against the veteran's claim for the 
assignment of an initial compensable rating for folliculitis 
on the scalp and neck.  VA examination in May 2002 merely 
notes the presence of folliculitis.  No complaints or 
objective findings associated with the skin disorder were 
noted.  

Although the veteran later complained of inflamed nodules or 
pus-filled cysts, the objective evidence of record did not 
meet the criteria for an increased rating prior to June 18, 
2006.  VA treatment reports dated in March 2004 show that the 
veteran's skin was intact with warm and dry eurhythmic 
patches of vesicles neckline.  The assessment was acute 
folliculitis.  

On VA examination in April 2004, the veteran indicated that 
he took steroids and antibiotics, but he did not know what 
his dosages were.  He denied any systemic symptoms.  Physical 
examination revealed follicular inflammation at the nape of 
the neck, measuring approximately 50 square centimeters, far 
less than 1 percent of the normally observable body surface 
area.  The impression was neck folliculitis.  

VA outpatient treatment reports dated from 2005 to 2006 do 
not show treatment for folliculitis.

During this rating period, the veteran's folliculitis was not 
productive of exfoliation, exudation or itching involving an 
exposed surface or extensive area, nor was it productive of 
repeated ulceration, tenderness or pain on objective 
demonstration.  No evidence of disfigurement was noted 
either.  Additionally, the objective evidence does not show 
folliculitis over at least 5 percent of the veteran's entire 
body, and that any use of any systemic therapy was 
objectively confirmed for a total duration of less than 6 
weeks during the past 12 months.  The objective evidence also 
fails to show that the veteran's folliculitis was productive 
of deep acne, described as deep inflamed nodules and pus-
filled cysts.  

As such, the preponderance of the evidence weighs against the 
assignment of an initial compensable rating before June 18, 
2006.

Rating period on appeal since June 18, 2006

It is not until June 18, 2006, when the veteran developed 
picture showing extensive folliculitis of the neck that the 
objective evidence of record shows increased symptoms of such 
severity so as to warrant the assignment of a 10 percent 
rating.  

Additionally, the veteran's August 2006 VA examination report 
reveals that the assignment of a 10 percent rating, and no 
more, is appropriate.  Although the veteran complained of 
constant itching, shedding, and crusting, he denied receiving 
any medical treatment over the last 12-month period.  
Physical examination found pseudofolliculitis located on the 
posterior hairline with ulceration, exfoliation, crusting, 
and hyperpigmentation of more than six square inches and 
abnormal texture of more than six square inches.  There was 
no tissue loss, induration, inflexibility, hypopigmentation 
and limitation of motion.  The skin lesion coverage of the 
exposed area was 7 percent.  The skin lesion coverage 
relative to the whole body was 2 percent.  The skin lesions 
were not associated with systemic disease, nor did they 
manifest with a nervous disorder.  

Accordingly, the criteria for the assignment of a rating in 
excess of 10 percent are not met.  The objective evidence 
does not show findings of constant exudation or itching, 
extensive lesions, or marked or severe disfigurement.  
Additionally, the veteran's folliculitis does not cover 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, nor does it require systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  There is no deep acne affecting 40 
percent or more of the face and neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7828.  And, there is no disfigurement of the 
head, face, or neck, with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, ears, cheeks.  

As such, the preponderance of the evidence weighs against the 
assignment of an initial rating in excess of 10 percent since 
June 18, 2006.

E.  Extraschedular Consideration

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 have 
been considered but finds no basis for an allowance of this 
claim.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  Therefore, referral for 
consideration of an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a low back strain is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left knee disability before August 16, 2006, 
and an initial rating in excess of 30 percent thereafter is 
denied.

Entitlement to an initial compensable rating for folliculitis 
on the scalp and neck before June 18, 2006, and an initial 
rating in excess of 10 percent thereafter is denied



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


